Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed as modified by the preliminary amendment filed on 11/15/2019. New claims 19-20 are added. Claims 1-20 are now pending in the present application.
	
Information Disclosure Statement
3. 	The information disclosure statements filed 11/15/2019, 06/08//2020, 09/28//2020 and 01/13//2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 1-2, 7, 10-11 and 16 are objected to because of the following informalities:

Regarding claim 1, the expression “as same as a value of an SN ...” is vague and unclear; as not correspondingly defined in the specification of the original description. However, when looking into the application’s specification, specifically at paras. 70, 77, 89, etc., it appears that the expression is instead recited as “the same as the value of the SN”.
The same objections and observation apply to independent claims 7, 10 and 16.
In regard to claims 2 and 11, it is unclear, because, contemplating the first alternative defined in claim 1 (or claim 11) wherein there is no sequence number, how the length of such a non-existing SN could be determined by the skill person. Clarification is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 7-8, 10-12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi (“Consideration on RLC UM functionality”, 3GPP DRAFT: R2-1702526, cited by the applicants; hereinafter refer as “Xiaomi”).

	- In regard to claim 1, Xiaomi discloses for the method for data transmission (for example see page 1, section 1: NR RLC supports transmission modes), which comprises
generating a target Radio Link Control ‘RLC’ Protocol Data Unit ‘PDU’ (for example see page 1, section 1: RLC data PDUs); 
for example see page 1, section 2.1: three kinds of RLC UM PDU ... 1) UM PDUs that contain complete RLC SDUs, 2) UM PDUs that contain segments of RLC SDUs ...); and 
when the data domain of the target RLC PDU comprises only the complete RLC SDU, the target RLC PDU comprises no Sequence Number ‘SN’ (for example see page 2, section 2.2: for the cases that UMD PDUs contain complete RLC SDUs, it seems unnecessary to carry SN field in the PDU, e.g. “no Sequence Number ‘SN’”); 
when the data domain of the target RLC PDU comprises only the segment of the complete RLC SDU, the target RLC PDU comprises an SN (for example see page 2, section 2.2: SN field has to be present for the case of RLC SDU segment), and a value of the SN in the target RLC PDU is as same as a value of an SN, in an RLC PDU comprising another segment of the complete RLC SDU (for example see page 2, section 2.1, lines 3-4: UMD PDUs containing segments of RLC SDU will have the same SN). Thus, Xiaomi may not explicitly disclose for’ Media Access Control ‘MAC’ layer entity’ in sending the target RLC PDU; however, MAC and PHY layers, e.g. L2 and L1, is well known and implied as ‘low layer’ in RLC of NR, as disclosed by Xiaomi in page 1, section 2.1, for processing transmission data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the Media Access Control ‘MAC’ layer in Xiaomi’s low layer to define customized layer in disclosed low layers.

	- Regarding claims 7, 10 and 16, it claims, respectively, a corresponding apparatus, an inter-related method and a corresponding inter-related apparatus; which only differs from claim 1 

	- In regard to claims 2-3, 8, 11-12, 17 and 19, in addition to features recited in base claims (see rationales discussed above), Xiaomi implicitly discloses that the sender device determines the SN length as since the sender device is capable to distinguish between the absence of a SN field (which length is unknown/undefined) and the presence of a SN field, which length is necessary a number of bit(s).
Xiaomi may not explicitly disclose for ‘Media Access Control MAC-layer entity’ in sending the RLC PDU; however, MAC and PHY layers, e.g. L2 and L1, is well known and implied as ‘low layer’ in RLC of NR, as disclosed by Xiaomi in page 1, section 2.1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the Media Access Control ‘MAC’ layer in Xiaomi’s low layer to define customized layer in disclosed low layers.

7.	Claims 4, 6, 9, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi (“Consideration on RLC UM functionality”, 3GPP DRAFT: R2-1702526, cited by the applicants) in view of Ericsson (“L2 enhancements: draft CR to RLC”, 3GPP DRAFT: DRAFT R2-070385, cited by the applicants; hereinafter ‘Ericsson’).

	- In regard to claims 4, 13, 18 and 20, in addition to features recited in base claims (see rationales discussed above), Xiaomi lacks what Ericsson discloses for relating SDU for example see Ericsson: page 1, section: Summary of change; page 6, section 4.2.1.3.1: Length Indicator as designed).
Xiaomi may not explicitly disclose for ‘Media Access Control MAC-layer entity’ in sending the RLC PDU; however, MAC and PHY layers, e.g. L2 and L1, is well known and implied as ‘low layer’ in RLC of NR, as disclosed by Xiaomi in page 1, section 2.1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the Media Access Control ‘MAC’ layer in Xiaomi’s low layer to define customized layer in disclosed low layers.

	- Regarding claims 6, 9 and 15, in addition to features recited in base claims (see rationales discussed above), Xiaomi lacks what Ericsson discloses for header length is a multiple of 8 bits (for example see page 13, section 9.2.1.4: “RLC is operating in acknowledged mode and is configured with fixed RLC POU size by upper layers. The length of the data part shall be a multiple of 8 bits. The AMO POU header consists of the first two octets, which contain the Sequence Number. The RLC header consists of the first two octets” as also on fig. 9.3, the header is composed of a number of octets (8 bits); thus, at the header, a multiple of 8 bits is obvious to skilled person to design)
Xiaomi may not explicitly disclose for ‘Media Access Control MAC-layer entity’ in sending the RLC PDU; however, MAC and PHY layers, e.g. L2 and L1, is well known and implied as ‘low layer’ in RLC of NR, as disclosed by Xiaomi in page 1, section 2.1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the Media Access Control ‘MAC’ layer in Xiaomi’s low layer to define customized layer in disclosed low layers.

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
9.	Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 5 and 14, including all of the limitations of the base claim and any intervening claims, both recite limitations “determining the length of the SN ... , wherein a maximum numerical value corresponding to the length of the SN in the target RLC PDU is greater than or equal to the number of the RLC SDUs to be segmented ...” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (U.S. 10,623,991), Turtinen et al. (U.S. 10,701,588), Tang; Hai (U.S. 2019/0215902) and Xu et al. (U.S. 2020/0077300) are all cited to show system/devices and methods for improving the transmission data in wireless telecommunication networks, which are considered pertinent to the claimed invention.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 6, 2021